 

Fill in this information to identify your rae
|

 

Debtor 1 Tasha D, Collier

 

 

 

 

 

 

Firet Name Middle Name Last Name
Q) Check if this is an amended
riied a oe mann maNane plan, and list below the
(Spouse, If fling) Fast Name “ee sections of the pian that have
been changed.
United States Bankruptcy Court for the: District of
(State)
Case number
(If known)

 

 

Official Form 113 .
Chapter 13 Plan

12/17

 

lem Notices

 

Te Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances or that It Is permissible in your judicial district. Plans that
do not comply with local rules and Judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

 

 

 

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss (t with your attorney if you have one In this bankruptcy case. If you do not
have an attorney, you may wish to consult one.
If you oppose the plan's treatment of your claim or any provision of this plan, you or your attomey must file an objection to
confirmation at lgast 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice If no objection to confirmation is filed. See
Bankruptcy Rule 3075. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
The following matters may be of particular importance. Debtors must check one box on each fine to state whether or not the pian
includes each of the following items. Hf an item is checked as “Not included” or if hoth boxes are checked, the provision will
be ineffective if'set out later in the plan.
1.1 | Allmit on the amount of a secured claim, set out In Section 3.2, which may result In a partial Included | C1 Not included
payment or no payment at all to the secured creditor
1.2 | Avoldance of a Judicial lien or nonpossessory, nonpurchase-money security interest, set out in Oinciuded | EINot included
Section 3.4
1.3 | Nonstandard provisions, set out In Part § Cincluded Not included

 

 

 

 

 

Cine Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

 

 

 

$ 97.00 per Ack for & months

[and § per. for months.]
[and $ per. for months]
[and $ per_ for months]

 

if fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Chapter 13 Plan

Page 1

 
Debtor

 

Case number

2.2 Regular payments to the trustee will be made from future income In the following manner:

2.3

2.4

2.5

Check alf that apply.
Debtor(s) will make payments pursuant to a payroll deduction order.
(1 Debtor‘s) will make payments directly to the trustee.

C other (specify method of payment):

Income tax refunds.

 

Check one.
Debtor(s) will retain any income tax refunds received during the plan term.

OC Debtor(s) will supply the trustee with a copy of each income tax return filed durin
turn over to the trustee all income tax refunds recelved during the plan term.

(F) Debtor(s) wilt treat income tax refunds as follows:

g the plan term within 14 days of filing the retum and will

 

 

Additional payments.
Check one.

None. /F “None” is checked, the rest of § 2.4 need not be completed or reproduced.

OC Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
and date of each anticipated payment.

7

The total amount of estintated payments to the trustee provided for In §§ 2.1 and 2.41s $_25.220.00 .

EERE troatmone of Secured Claims

34

Maintenance of payments and cure of defauit, If any.
Cheek one.

None. /f "None" is checked, the rast of § 3.1 need not be completed or reproduced.

C) the dabtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor{s), as specified below. Any existing arrearage on a listed claim wil be paid In full through disbursements by the
trustee, with interest. If any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rute 3092(c} control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If reliaf from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that céllateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor a Collateral Current Installment Amount of Interest rateon Monthly plan ‘Estimated total

payment arrearage (if arrearage payment on payments by
(including escrow ) any) (ifapplicable) arrearage trustee

— OB $ % $

$

 

 

 

Disbursed by:
Trustee

Debtor(s}

 

—— —— SO $ % $
é Disbursed by:
Trustee
O Debtor(s)

insert additional claims as needed.

Official Form 113 Chapter 13 Plan

Page 2
Debtor Case number

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

(lnone. f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor{s) state that the value of the secured claim should be as set out in the column headed Amount of secured
claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan, If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
as an unsecured claim-under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:

{a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor,

 

 

Name of creditor ’ Estimated amount Collateral Value of Amount of Amount of Interest Monthly Estimated total
of creditor's total collateral claims seniorte securedclaim rate paymentto of monthly
claim -. creditor's claim creditor payments

Buffalo User  ¢ 479.00 Real Estate 5 $ $479.00 34 1000 ¢ 536.00
City of Buffalo Tax i g 4.949 00 Real Estate $ $ $ 5,949.00 3% = g¢ 112.90 g 6,662.00

insert additional claims as needed.
3.3 Secured claims excluded from 11 U.S.C, § 506,

Check one,
None. if “Nione” is checked, the rest of § 3.3 need not be compieted or reproduced

CO The claims listed below were either:

(1) incurred within $10 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s}, as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Collateral Amount of claim Interest Monthly plan Estimated total
rata payment payments by trustea

§ % § §
Disbursed by:

CJ Trustee
1 Debtor(s}

$. % $.
Disbursed by:

C5 trustee
ae Ol Debtor(s)
insert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 3
Chapter 13 Plan Continuation Sheet

3.1 Maintenance of payments and cure of default, If any.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor Collateral Current Installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage (if any} arrearage payment on payments by
(including escrow } (if applicable) arrearage trustee
$ $ % $ §
Disbursed by:
Trustee

a Debtor(s)
; _ % $ $
Disbursed by:
O trustee
Q Debtors)
3 $3. % 5 a

" Disbursed by:
G) Trustee
Os Debtovis)

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

Name of creditor Estimated Collateral Value of Amount of Amount of Interest Monthly Estimated
amount of collateral claims seniorto secured rate payment total of
creditor's creditor's clalm claim tocreditor monthly
total claim payments

City of Buffalo Water g 2,171.00 Real Estate $ $ § 2,171.00 3 x g 41.00 ¢ 2,431.00

Erie County § 8,051.00 Real Estate $ $ $ 2,051.00 3 g_ 151.00 § 9,017.00
5. $ § 5 % $ 5
$ $ § § % $ $
3.3 Secured claims excluded from 11 U.S.C. § 506,
Name of creditor Collateral Amount of claim _ Interest rate Monthly plan payment Estimated total
payments by trustee
_ %, S$ §
ae Disbursed by:
Trustee
Debtor(s)
$ 6 $
—* Disbursed by. $
QO Trustee
C} Debtor(s)
$ % $.

Disbursed by:

Trustee
QO) Debtor(s)
 

3.4 Lien avoldance.

Check one,

Case nurnber ee

None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective oniy if the applicable box in Part 1 of this pian is checked.

CJ The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below im pair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless ctherwise ordered by the court, a judicial lien or security interest
securing @ claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 te the extent allowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be Paid in full as @ secured claim under the plan. See 11 U.S.C,
§ 522(f) and Bankruptcy Rule 4003(d). if more than one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial
lien or security interest

Name of creditor

 

Collateral

 

Lien Identification (such as
judgment date, date of lien
recording, book and page number)

 

insert adaitional claims as needed.

3.5 Surrender of collateral.

Check one,

 

Calculation of lien avoidance

a. Amount of lien

b. Amount of all other liens

c. Value of claimed exemptions

d. Total of adding lines a, b, andc

&. Value of debtor(s)' Interest in
property

f. Subtract line ¢ from line d.

Extent of exemption impairment
(Check applicable box):

+

I

(CF Line fis equal to or greater than line a.

The entire lien is avoided. (Co not complete the next column. )

CD tne fis less than line a.

A portion of the lien is avoided. (Camplete the next column.}

None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

Treatment of remaining
secured claim

Amount of secured claim after
avoidance (line a minus line f)

$

 

Interest rate (If applicable)

%

 

Monthly payment on secured
claim

§.

 

Estimated total payments on
secured claim

$

 

CI The debtor{s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor

 

 

insert additional aims as needed.

Official Form 113

Chapter 13 Pian

Collateral

 

 

Page 4
Debtor

EZ treatment of Fees and Priority Claims

4.1 General

Case number

 

Trustee’s fees and ail allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
posipatition interest.

4.2 Trustee's fees
Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 10 % of plan payments; and

during the plan term, they are estimated to total $ 2,162.00 |

4.3 Attorney's foes
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 3,500.00

4.4 Priority claims other than attorney's fees and those treated In § 4.5.
Check one.
None. /f “None” is checked, the rast of § 4.4 need not be completed or reproduced.

CI The debtor(s) estimate the total amount of other priority claims to be

 

4.5 Domestic support obligations assigned or owed to a governmental unit and pald less than full amount.
Check one.

[/]None. if “None” is checked, the rest of § 4.5 need not be completed or reproduced.

CO The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or fs owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a){4).

Name of creditor Amount of claim to be paid

insert additional claims as needed.

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be patd, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check aif that apply.

[] The sum of $
! % of the total amount of these claims, an estimated payment of § 715.00 _
(2) The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $. :
Regardless of the options checked above, payments on allowed nonpriority unsecured claims wil! be made in at least this amount.

Official Form 113 Chapter 13 Plan Page 5
Debtor Casenumber

5.2 Maintenance of payments and cure of any default on nonpriority unsecured clalms. Chack one.

None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced,

CO The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the fast payment Is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee,
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor —— Current installment Amount of arrearage Estimated total
; payment to be paid payments by
trustee

3 3. §
Disbursed by:
C1 Trustee

OC Debtor(s)

¢

Disbursed by:
C Trustee
O Debtor(s}

£3
GF

insert additional claims as needed.

6.3 Other separately classified nonpriority unsecured claims. Check one.
None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced,

(The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 

Name of creditor Basis for separate classification Amount to be paid Interest rate Estimated total
a: : and treatment on the claim (if applicable} Amount of
. payments
3. % $
$ % $

 

insert additional claims as needed.

Part 6: Executory Contracts and Unexpired Leases

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

None. /f "None" is checked, the rest of § 6.1 need not be completed or reproduced.

[J Assumed Items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee, The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Official Form 113 Chapter 13 Plan Page 6
Debtor

 

Descnption of leased
property or executo

Name of creditor
23 I Ae i contract

insert additional contracts or leases as needed.

ES vests of Property of the Estate

7.1 Property of the estate will-vest in the debtor(s} upon
Check the applicable box:

plan confirmation.
oO entry of discharge.
CE) other:

Current installment
payment

$
Disbursed by:
D1 Trustee

CD Debtor(s)

$
Disbursed by:
CI Trustee

CJ Debtor(s)

 

a Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

None. if “None” is checked, the resi of Part 8 need not be compieted or reproduced.

™

 

Case number
Amount of Treatment of arrearage Estimated total
arrearage to yments
be paid (Refer to other plan ee sd
section if applicable)
$ §.
$ $

 

Under Bankruptcy Rule 307 5(c), nonstandard provisions must be set forth below. A nonstandard Provision is @ provision nat otherwise included in the
Official Form or deviating from if Nonstandard provisions set out elsewhere in this pian are ineffective.

The following plan provisions will be effective only if there is a check In the box “Included” in § 1.3.

 

 

 

 

 

Official Form 113

Chapter 13 Plan

Page 7
Debtor Case number

Signature{s):

 

9.1 Signatures of Debtor(s} and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attomey for the Debtor(s), if any,
must sign below.

  
  

° x

 

 

Signature of Debtor 1 Signature of Debtor 2

Executed on 3 5 Executed on
MM / (DD AYYYY MM / OD /Y¥YYY

Date cf ;

MM 7 DD /YYYY

 

of Attorney for Debtor(s)

By fiting this document, the Debtor(s), If not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are Identical to
those contained in Official Form 173, other than any nonstandard provisions Included in Part 8.

Official Form 113 Chapter 13 Plan Page 8
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.
a. Maintenance and cure payments on secured claims {Part 3, Section 3.1 total)
b. Modified secured claims (Part 3, Section 3.2 total
c. Secured clalms excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 totah
d. Judicial llens or security interests partially avoided (Part 3, Section 3.4 fotah
e. Fees and priority claims (Part 4 fotah
f Nonpriority unsecured clalms (Part 5, Section 5.7, highest stated amoun®
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total
h. Separately classified unsecured clalms (Part 5, Section 5.3 total)
i, Trustee payments on Sate aery contracts and unexpired leases (Part 6, Section 6.7 fotai)

J. Nonstandard payments (Part 8, total}

Total of lines a through j

Official Form 113 Chapter 73 Plan = Exhibit

50
5 18,646.00
$0

50

5 5,662.00

s 715.00

 

 

5 25,023.00

 

 

Page 1
